

116 HR 4844 IH: To remove the authorized purpose of maintaining water supply for agricultural uses for the project for Ca­loo­sa­hat­chee River and Lake Okeechobee drainage areas, Florida.
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4844IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo remove the authorized purpose of maintaining water supply for agricultural uses for the project
			 for Ca­loo­sa­hat­chee River and Lake Okeechobee drainage areas, Florida.
	
 1.Caloosahatchee River and Lake Okeechobee drainage areas, FloridaBeginning on the date of enactment of this Act, maintaining water supply for agricultural uses shall not be an authorized purpose of the project for Caloosahatchee River and Lake Okeechobee drainage areas, Florida, authorized under the Act of July 3, 1930 (Chapter 847; 46 Stat. 925).
		